DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/551,107 originally filed on August 26, 2019. Claims 1-24 were originally presented for examination.
A preliminary amendment was filed on November 6, 2019. Claims 21-24 are canceled. Claims 1, 5, and 12 are independent. Claims 1-20 remain pending.

Information Disclosure Statement
The Information Disclosure Statement filed on September 17, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application claims priority of U.S. Provisional Application 62/807,472, filed February 19, 2019.

Claim Objections
Claims 9-11 are objected to because of the following informalities: typographical errors.
Claim 9, recites the limitation “A method for training a user to complete an injection in a correct sequence, comprising; providing…” The Examiner reasonably believes this is a typographical error and A method for training a user to complete an injection in a correct sequence, comprising[[;]]: providing…” Appropriate correction is required. 
Dependent claims 10 and 11 are also objected to based on their respective dependencies to claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,911,364, claim 1 of U.S. Patent No. 10,089,902, and claim 1 of U.S. Patent No. 11,069,260. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application has broader limitations than claim 1 of respective US 9,911,364, US 10,089,902, and US 11,069,260. The table below shows claim 1 of the instant application and related patents. Italicized limitations have been moved from another location within the claim. Bolded limitations indicate key limitations that are substantially similar between the claims.

Instant 16/551,107
US 9,911,364
US 10,089,902
US 11,069,260
1. A resettable injection training device for simulating an injection, comprising: 
an outer housing; 





a safety shield comprising a proximal end and a distal end, said distal end for engaging with a target surface during an injection simulation, the safety shield comprising a retracted position, an extended unlocked position and an extended locked position; 




a plunger; and 


















a locking tab for interfacing with the safety shield for interfacing with the safety shield the extended locked position, 




wherein if the safety shield distal end disengages from the target surface during an injection simulation, the safety shield extends to the extended, locked position until the device is reset.
A resettable injection training device, comprising: 


an outer shell comprising a proximal end and a distal end, 
a safety shield having an extended locked position, an extended unlocked position and a retracted position; 












an actuation member near a proximal end, and a plunger slidable within the chamber;















a locking sleeve configured to interact with the safety shield; 








a reset shuttle disposed within the safety shield at a distal end of the device, wherein the reset shuttle is slidable relative to the safety shield, such that movement of the reset shuttle toward the proximal end of the device unlocks the safety shield.
A resettable injection training device, comprising: 


an outer shell comprising a proximal end and a distal end, 
a locking safety shield disposed and slidable within the chamber, the safety shield comprising a proximal end and a distal end, the distal end for interfacing with a target surface to actuate the injection training device, said safety shield comprising an extended locked position, an extended unlocked position, and a retracted position; 
a plunger slidable within the chamber, the plunger comprising a plunger feature and one or more rail portions;
a rotatable plunger collar comprising a plunger collar tab for interfacing with the plunger feature and with the safety shield, wherein said plunger collar is rotated in a first direction to release the plunger from a pre-fired position to a fired position; 
a rotatable safety shield collar comprising a locking tab, the locking tab for interfacing with the safety shield to lock the safety shield in an extended, locked 
a reset component disposed within the chamber, said reset component configured to interface with the safety shield collar to unlock the safety shield during reset of the device.
A resettable injection training device, comprising: 


an outer housing having a proximal end and a distal end, the 

a safety shield comprising a proximal end and a distal end, the safety shield having a retracted, locked position, a first extended unlocked position, a second extended unlocked position, and an extended locked position; 





a plunger comprising a proximal end and a distal end, the plunger having a retracted 
a rotating plunger locking collar; 











an unlocking member coupled to the plunger, wherein rotation of the unlocking member from a first position to a second position releases the safety shield from the retracted, locked position, unlocking the device; and 
a resetting cap, wherein removal of the resetting cap from a distal end of the housing allows the safety shield to move from the first extended unlocked position to the second extended unlocked position.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a locking tab for interfacing with the safety shield for interfacing with the safety shield the extended locked position” has grammatical and/or typographical errors that prevent its meaning from being ascertained. The Examiner will interpret this limitation using its broadest reasonable interpretation in light of the specification.
Dependent claims 2-4 are also objected to based on their dependencies to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (hereinafter “Baker,” US 2017/0337844).
Regarding claim 1 (original), Baker discloses a resettable injection training device for simulating an injection, comprising: 
an outer housing (Baker Fig. 11 and [0036], “the outer housing 11”); 
a safety shield comprising a proximal end and a distal end, said distal end for engaging with a target surface during an injection simulation, the safety shield comprising a retracted position, an extended unlocked position and an extended locked position (Baker Fig. 1 and [0027], “A locking safety shield 12 is disposed and slidable within the chamber 11c, the safety shield 12 including a proximal end 12a and a distal end 12b, the distal end 12b for interfacing with a target surface to actuate the injection training device 100. The safety shield 12 includes an extended locked position, an extended unlocked position, and a retracted position”); 
A plunger 14”); and 
a locking tab for interfacing with the safety shield for interfacing with the safety shield the extended locked position (Baker [0004], “a rotatable safety shield collar comprising a locking tab, the locking tab for interfacing with the safety shield to lock the safety shield in an extended, locked position”), 
wherein if the safety shield distal end disengages from the target surface during an injection simulation, the safety shield extends to the extended, locked position until the device is reset (Baker Fig. 5 and [0031], “FIG. 5 is a perspective distal end view of an embodiment of the shield 12 and outer shell 11 of the device 100, wherein the shield 12 is in an extended, locked, post-fired position”; also [0037], “When the safety shield 12 has reached its extended, locked position as shown in FIGS. 13-14, it may be reset”).
Regarding claim 2 (original), Baker discloses an actuation member, said actuation member comprising an activated position and a released position, wherein the plunger is extended when the actuation member is activated (Baker [0035], “the plunger 14 is released and allowed to slide within the chamber 11c of the outer shell 11 toward the distal end of the device,” when the device is actuated, the plunger is allowed to slide and is extended; also Baker [0028], “The plunger 14 is surrounded by the plunger mechanism housing 40… A rotatable plunger collar 20 is provided at the proximal end of the device 100, and associated therewith, a plunger collar torsion spring 22, is shown in FIG. 2.,” the portion of the device that actuates the plunger is the actuation member).
Regarding claim 3 (original), Baker discloses that upon disengagement of the safety shield distal end from the target surface and release of the actuation member, the safety shield extends to the extended, locked position, wherein the interface between the locking tab and the safety shield maintains the safety shield in the extended, locked position until reset of the device (Baker [0036-0037], “As the plunger 14 is released during firing of the device 100, the plunger rail component(s) 15 slide within the notches 27 of the safety shield collar 26 until the plunger 14 reaches a position wherein a plunger gap 15 interfaces with the notches 27, wherein the safety shield torsion spring 28 causes the safety collar 26 to rotate such that the safety shield locking tab 30 locks the safety shield 12 in an extended position. FIG. 13 shows the safety shield 12 in an extended, locked position, and the safety shield locking tab 30 interfacing therewith… When the safety shield 12 has reached its extended, locked position as shown in FIGS. 13-14, it may be reset with a reset cap”).
Regarding claim 4 (original), Baker discloses that the safety shield moves from the extended unlocked position to the reset position to initiate an injection simulation upon a force on the distal end of the safety shield toward the proximal end (Baker claims 13-14, “exertion of a force on the distal end of the safety shield to move it from the unlocked extended position to the retracted position causes the safety shield interfacing surface to interface with the plunger collar interfacing surface to rotate the plunger collar in a second direction… rotation of the plunger collar in the second direction releases the plunger collar tab from the plunger feature, such that the plunger extends from a pre-fired position to a fired position.”).

Allowable Subject Matter
Claims 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest cited prior art of record is Baker et al. (hereinafter “Baker,” US 2017/0337844). Baker discloses all of the limitations of claims 1-4 (as rejected above under 35 USC 102). However, independent claim 5 recites the additional limitation, “wherein an out of sequence operation of the device, comprising activation of the actuation member followed by proximal movement of the safety shield causes resistance during operation,” which is not disclosed or rendered obvious by any of the cited prior art of record. Independent claim 12 recites the limitation, “an actuation member collar for locking the actuation member when the safety shield is in an extended locked position or an extended unlocked position,” which is also not disclosed or rendered obvious by any of the cited prior art of record. For at least these reasons, claims 5-20 are found to be allowable over the cited prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mach (US 2012/0015336) Injection simulator
Laurusonis et al. (US 2013/0236872) Automatic injection training device
Gaillot et al. (US 2016/0293058) Training device for medicine injection devices and reset device for resetting such a training device
Bendek et al. (US 2016/0335920) Injector training device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SA/Examiner, Art Unit 3715               

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715